McCay. J.
These cases all turn on the Act of 1868, known. as the Relief Law. That Act provides that the jury, under certain circumstances, may reduce the plaintiff’s claims according to the “equities” between the parties. We held at the last term of this Court, in the case of Cutts & Johnson vs. Hardee, 38th Georgia Reports, 381, that this word “ equity,” as used in this statute, did not mean whim of the jury, nor mere mercy, but that “fair and honest duty which each owes to the other, growing out of the contract, or arising between them since.” In each of the cases at the head of this opinion, there was no pretense of any equity, except that “at the date of the contract the defendant below was worth a certain amount, and that at the trial he was worth much less.” It did not appear that this was in any way the “fault” of the plaintiff, or that, he was in any, even the most distant, way connected with this change in the circumstances of the defendant. We do not think this is any “equity,” and we, therefore reverse the two cases of Thornton & Co. vs. Faulk et al., and Flipper vs. Reid et al., where the jury so found, and affirm the case of Butler et al. vs. Weathers, where they have found differently.